department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number - egend m o t m j i we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are organized as a nonstock corporation under state law your articles of incorporation provide that you were formed for the purpose of mentor ing underachieving students with social emotional and behavioral problems your bylaws provide that you are organized exclusively for charitable and educational_purposes and specifically to provide support services to underachieving students children and adolescents with social emotional and behavioral problems disorders and individuals with mental illnesses you were formed by llc the language you use in your application to describe your goals objectives staff and services is identical to the language used to describe the goals objectives staff and services of llc on its website x a copy of which is enclosed in your application you state that your goal is to provide the support necessary to empower individuals to enhance their overall functioning and define and actively pursue their life goals in a healthy and productive way you identify three activities - therapeutic mentoring tutoring and group therapy - and state that therapeutic mentoring and group therapy are services provided at llc your initial board_of directors comprises six directors including b c d and e b and c are business partners in llc d is the father of b and e is the mother of c according to your application your directors are all certified licensed degreed and experienced individuals hired on a part-time contractual basis further your multi-disciplinary professional staff includes clinical social workers psychologists teachers and counselors who have a wide range of specialized skills and expertise you share office space with llc accompanying your application was a copy of a form titled referral for prp services that appears to be used by llc you also said that you will solicit grants from foundations and donations from individuals in letter you said that you will not charge fees for your services in response to our question whether you refer individuals to llc or whether llc refers cases to you you told us that llc is a therapeutic community support program you said that the clients of llc are required by state law to be actively participating in therapy and have active insurance if llc receives a referral but the referred youth is not actively enrolled in therapy or does not have insurance you would like to take the case and provide as much service as possible you said that you are designed to provide mentoring and support services to at risk youth on a volunteer basis you also said that you would not compensate your board members and that you will not pay rent to llc for space or equipment in response to our question whether you take into consideration a person's individual in letter or family income in determining whether to provide services to that person you told us that individual income level is not a consideration when applying for service clients are assessed based on the need for services in letter you told us that it was your intent- to seek sponsorship thru the development of positive events and programs that promote a safe and fun environment for kids from local businesses and networking we will have monthly events programs that bring awareness to the need for positive mentoring relationships we have already secured partnerships with area churches schools and businesses to use as event sites services that are greatly needed in the urban community further we have created an interest in mentoring you told us that all funding raised will be used to reimburse mentors for travel and time and to maintain a certain level of professional services that are tracked and monitored finally you said that you do not plan to lease separate office space as part of the form_1023 application you are asked to provide financial information in the form of a statement of revenue and expenses’ statement the statement you provided with your application showed revenue solely from gifts grants and contributions for each year reported you also showed expenses in an amount equal to the amount of revenue reported though you did not itemize your expenses in letter you provided a revised statement again you reported revenue solely from gifts grants and contributions for each year reported you again reported expenses equal in amount to the amount or revenue reported expenses were categorized as occupancy you told us that the revenue figure represents the in-kind donations from llc for office space supplies equipment and utilities in letter you provided another statement covering the same years reported in the statement submitted with your application but this revised statement indicated no revenue or expenses for any of the years reported in letter you provided a three year projected budget showing income from grants donations events and expenses itemized in a variety of categories the largest amounts being attributable to mentors counselors community integration events and marketing law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes organizations organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations regulations states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more purposes specified in sec_501 unless it serves a public rather than a private interest thus to meet the requirements of sec_501 it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense such term includes relief of the poor and distressed 82_tc_196 held that an organization that raised money for college scholarships from the operation of bingo_games on the premises of a lounge was not exempt under sec_501 three of the organization’s five board members were the two owners and an accountant director of the lounge the court stated that more than an insubstantial purpose of the taxpayer's activities was to attract persons by way of the bingo_games onto the premises of the lounge expecting that they would purchase food and beverages while participating in the games in fact the court continued the taxpayer's activities were in substantial part designed to enhance the profitability of the lounge to ensure this result the articles of incorporation of the taxpayer named three of its five directors as owners or directors of the lounge with subsequent directors to be appointed by the board_of the lounge therefore the board was and always would be controlled by the directors of the lounge consequently all of petitioner’s fundraising activities could be controlled by the owners of the lounge to provide them with maximum benefit even though the taxpayer and the lounge kept separate_accounts and no cash payments were made from the taxpayer to the lounge for rent or wages the activities of the two were so interrelated as to be functionally inseparable in kj’s fund raisers inc v comm’r t c memo the petitioner was organized to raise funds for distribution to charitable causes petitioner's business was to sell lottery tickets on the premises of kj’s place a lounge owned by kristine hurd and james gould hurd and gould were both officers and directors of petitioner the tax_court found that the manner in which petitioner is operated benefits private interests - kj’s place and its owners petitioner's lottery tickets are sold at a single location kj’s place during the regular business hours of kj’s place and are overseen by the owners of kj’s place the court said that petitioner's practices strongly suggest that hurd and gould are free to set policy for their own benefit without objection from petitioner's board and that kj’s place had benefitted from the publicity surrounding donations given by petitioner although the petitioner was engaged in the exempt activity of raising money for charitable purposes the court concluded that it was also operated for the substantial private benefit of kj’s place and its owners therefore petitioner was disqualified from exemption under sec_501 section dollar_figure of revproc_2012_9 r b provides that exempt status may be recognized in advance of operations if proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued for an organization claiming the benefits of sec_501 tax exemptions are matters of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions ’ 470_f2d_849 cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 if such disclosure is not made the logical the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v comm’r t c memo failure to establish qualification for exemption analysis you have asked us to recognize you as an organization described in sec_501 of the code but before we can conclude that you are organized and operated exclusively for one or more exempt purposes described in sec_501 we must have a clear and unambiguous understanding of your activities under the criteria set forth in section dollar_figure of revproc_2012_9 we will recognize your exempt status only if your operations are described in sufficient detail to permit a conclusion that you will meet the requirements of sec_501 we find that your application does not meet those criteria you provide only generalized statements of your goals and objectives while you outline three activities - therapeutic mentoring tutoring and group therapy - you do not provide any explanation of how these activities relate to your goals nor do you provide a full description of the standards criteria procedures and methods to be used in carrying out such services furthermore your application is rife with seeming contradictions for example in your application you state that your directors are all certified licensed degreed and experienced and are hired on a part-time contractual basis but you neither describe the terms of their contracts nor provide copies of written agreements you also allude to an interdisciplinary professional staff’ of clinical social workers psychologists teachers and counselors this is the same language used to describe the staff experience of llc’s staff on its website x thus we are left to infer that your staff is identical to llc’s staff your application makes it appear that your directors or perhaps the staff of llc it isn’t clear will be hired on a part- time contractual basis to conduct your activities but in letter you say that services will be provided on a volunteer basis by individuals willing to provide the service though you do not explain who those individuals might be again in letter you say that no salaries will be paid to employees yet in letter you list expenses for mentors counselors your application material included a copy of prp referral form but the form is addressed to llc and you did not list prp as one of your services you provided several statements of revenue and expenses each of which seems to contradict the other you say that you will solicit grants from foundations and contributions from individuals but you also tell us that the amounts categorized as gifts grants and contributions on your various statements of revenue and expenses represent in_kind donations from llc of office space supplies equipment and utilities because you have not described your activities clearly and unambiguously we are unable to conclude that you meet the requirements of sec_501 specifically you have not sufficiently differentiated yourself from llc to allow us to conclude that you engage primarily in activities that accomplish exempt purposes and are not operated for the benefit of the private interests of the owners of llc while on the one hand you have not established that your activities further an exempt_purpose it appears on the other hand that a more than insubstantial purpose of your activities is to promote the business of llc to be exempt under sec_501 you must be organized and operated exclusively for charitable purposes reg sec_1_501_c_3_-1 you will be regarded as operated exclusively for one or more exempt purposes only if you engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 the operational_test focuses on the actual purposes an organization advances by means of its activities rather than on the organization's statement of purpose or the nature of its activities see 92_tc_1053 a single activity might be directed at multiple purposes both exempt and nonexempt if the nonexempt purpose is substantial in nature the organization will not satisfy the operational_test see k j ’s fund raisers inc v comm’r 166_f3d_1200 2d cir the burden_of_proof is on the applicant to demonstrate that it is operated exclusively for exempt purposes and that it does not benefit private interests more than incidentally see church of scientology v comm’r f 2d 9th cir lack of an exempt_purpose sec_501 specifies various qualifying exempt purposes including charitable purposes the term charitable is used in its generally accepted legal sense sec_1_501_c_3_-1 the promotion of health for the benefit of the community is a charitable purpose see 71_tc_158 see also restatement trust sec_2d sec_368 sec_372 4a scott fratcher law of trusts sec_368 sec_372 4th ed to benefit the community a charity must serve a sufficiently large and indefinite class as a corollary to this rule private interests must not benefit to any substantial degree see sound health ass'n v comm’r pincite rather it appears that you benefit primarily persons referred to llc you told us that you would like to take cases referred to llc that llc is unable to serve because the client does not it does not appear that you benefit a large and indefinite charitable_class require active therapy or does not have insurance beyond that it does not appear that you have established any criteria for selecting clients since it does not appear that you serve a charitable_class of persons your activities cannot be considered charitable within the meaning of sec_1_501_c_3_-1 and therefore you are not operated exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 presence of a substantial non-exempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the corporation or persons controlled directly or indirectly by such private interests the organization does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest 92_tc_1053 should you benefit private interests you will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 you were formed by llc two of your founding directors are business partners in llc and another two founding directors are related to the business partners you share office space with llc you use the same referral forms as llc the language you use in your application to describe your goals objectives staff and services is identical to the language used to describe the goals objectives staff and services of llc on its website x since you appear to be so interrelated as to be functionally inseparable from llc we can only conclude that your activities could be used to the advantage of llc see eg p l l scholarship fund v comm’r t c pincite although you state that you do not compensate your board members and do not pay rent to llc it does appear that your activities provide both monetary and non-monetary benefits to llc first you state that amounts denominated as gifts grants and contributions on your statement of revenues and expenses refer to in-kind donations from llc we are left with the impression that llc claims a charitable_contribution_deduction for the purported value of the office space supplies equipment and utilities it provides to you further you anticipate incurring expenses for mentors counselors since you do not explain to whom the terms mentors and counselors refer but do imply that services are to be provided by the staff of llc we are left with the impression that you will funnel any amounts you receive as gifts grants and contributions to llc as payment for services provided by its staff furthermore we assume that your activities will provide an advantage profit fruit privilege gain or interest to the owners of llc in much the same way as the organizations described in p l l scholarship fund v comm’r and kj’s fund raisers v comm’r were used to increase the profitability of related for-profit enterprises as in those cases your founders are the owners of a for-profit business as in those cases your activities are conducted by the staff and on the premises of that for-profit business and as in those cases your activities appear designed to increase the profitability of your founder’s for-profit business when we asked you whether you would refer cases to llc you did not answer the question we posed but instead stated that you would like to take certain cases referred to llc thus we infer that cases will be referred between you and llc further you will seek sponsorships and partnerships with churches schools and businesses to stage community events and programs for the purpose of raising awareness of and creating interest in the services you offer insofar as such services are the same services offered by llc are rendered by the staff of llc and are conducted in the offices of llc it is inevitable that your efforts to promote these services will benefit llc and its owners because we are unable to conclude either that you are operated exclusively for an exempt_purpose or that you are not operated for the benefit of private interests we find that you do not qualify as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service attn te_ge nca constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure copy of llc website
